Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi (JP 2005019456 A) in view of  Oh et al. (US 20200164412 A1).

    PNG
    media_image1.png
    633
    470
    media_image1.png
    Greyscale

Regarding claim 1, Hitoshi disclose a substrate support apparatus comprising: 
a support part [1] for supporting a substrate [W]; 
a moving part [2] which is adapted to abut on the support part and to move the support part along an axis direction (i.e. a rotational axis); 
a fluid pipe [3] at least a part of which is provided in the moving part, through which fluid flows and an outlet port of which is covered by the support part when the moving part abuts on the support part (Fig. 1).
 Hitoshi may be merely silent upon a detection part which detects a state of the fluid.  In the art some form of detection/monitoring would be expected, as it was common in the art to monitor fluid/gas since the flow is understood to be a common variable used to achieve desired results.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the equipment of Hitoshi with to include the pipeline fluid monitoring of Oh et al., since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

 


Regarding claim 2, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein the detection part detects pressure or flow rate of the fluid flowing through the fluid pipe (Oh et al. ¶25).

Regarding claim 3, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein a plurality of support parts are provided, the moving part is provided corresponding to each of the support parts, and the fluid pipe is provided in each moving part (Hitoshi Fig. 1 -  The support structure may be viewed as several parts. For example, a top part, middle part, bottom part, where the pipe is provided though each part.).

Regarding claim 4, Hitoshi in view of Oh et al.  disclose a substrate support apparatus according to claim 1, wherein the fluid is gas (Oh et al. ¶25).

Regarding claim 5, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus comprising: the substrate support apparatus according to claim 1, and a control part (Hitoshi ¶25 & Oh et al. ¶105 – both teach the use of controllers.)  The further limitation of which determines whether the moving part abuts on the support part based on information from the detection part, is a functional statement and does not provide a clear structural distinction.

Regarding claim 6, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 5, wherein the detection part, which detects pressure or flow rate of the fluid flowing through the fluid pipe, is provided to each fluid pipe (Oh et al. ¶25).  The further limitation the control part detects abnormality based on detection result from each detection part, is a functional statement and does not provide a clear structural distinction.

Regarding claim 7, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6. The further limitation wherein the control part determines that an abnormality occurs when an interval between a time when the control part determines that a certain moving part abuts on a certain support part and a time when the control part determines that another moving part abuts on another support part is a first time or more, is a functional statement and does not provide a clear structural distinction.

Regarding claim 8, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6.  The further limitation wherein the control part determines that an abnormality occurs when an interval between a time when the control part determines that a certain moving part separates from a certain support part and a time when the control part determines that another moving part separates from another support part is a second time or more, is a functional statement and does not provide a clear structural distinction.  Note:  The chuck 1 of Hitoshi is understood to be structurally a separable component.



Regarding claim 9, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6, wherein the control part determines that an abnormality occurs when the detection part does not detect that the moving part abuts on the support part within a third time from a time when the moving part starts moving toward the support part, is a functional statement and does not provide a clear structural distinction.  


Regarding claim 10, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6, The further limitation wherein the control part determines that an abnormality occurs when the detection part does not detect that the moving part separates from the support part within a fourth time from a time when the moving part starts moving in a direction separating from the support part.

Regarding claim 11, Hitoshi in view of Oh et al.  disclose a substrate cleaning apparatus according to claim 6, comprising a notification part which notifies information to prompt cleaning or replacement of the support part when the control part determines that an abnormality occurs (Oh ¶105 – the computers as disclosed are understood to be capable of providing information to as user, thus would be considered a “notification part”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/9/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822